Title: To Thomas Jefferson from Thomas Newton, 3 July 1808
From: Newton, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     Norfolk July 3. 1808
                  
                  Mr. James M. Murdaugh of this place intends travelling through the Western parts of this State, in passing by your seat, it is his wish to call and become acquainted with you. To gratify an inclination so natural in a gentleman of Mr. Murdaugh respectability is pleasing to me. I take the liberty of introducing this gentleman to you. 
                  I remain with sentiments of high respect & consideration Yr. Obt Sevt
                  
                     Tho Newton 
                     
                  
               